Citation Nr: 0736204	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  03-05 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for joint 
pain of the wrists, elbows, knees, ankles and lower back due 
to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from August 1989 to May 
1994.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Columbia, South Carolina (hereinafter RO).  The 
case was remanded by the Board for additional development in 
March 2004.  

In the introduction to the March 2004 remand, the Board 
requested that the RO adjudicate the veteran's claim for 
service connection for gout secondary to hypertension.  
Statements submitted on behalf of the veteran since that 
time, confirm a desire for this claim to be adjudicated.  As 
such, the RO is again requested to conduct the appropriate 
disposition of the claim for gout secondary to hypertension.   

The appeal must again be remanded to the RO via the Appeals 
Management Center in Washington, DC.  


REMAND

The March 2004 Board remand directed the RO to provide the 
veteran with an examination to dissociate symptoms of the 
service-connected joint pain due to undiagnosed illness from 
that caused by nonservice-connected osteoarthritis and gout.  
Such an examination was completed in April 2004, with the 
physician concluding that he veteran's multi-joint problems 
were not the result of undiagnosed illness but instead 
"[c]rystal proven gouty polyarthritis."  As a result, the 
RO prepared a decision in November 2004 proposing to sever 
service connection for joint pain of the wrists, elbows, 
knees, ankle and lower back due to an undiagnosed illness.  
The veteran was informed of this proposal by letter in 
December 2004.  The veteran expressed disagreement with this 
proposal by letter received in January 2005, but the RO 
notified the veteran in March 2005 that this letter could not 
be accepted as a formal Notice of Disagreement because a 
final decision had not been rendered with respect to the 
proposal to sever service connection.  No further 
adjudication with respect to the proposal to sever service 
connection is of record, and the veteran's representative has 
requested that the case be remanded to obtain the 
documentation of the proposed severance action prior to the 
resolution of the claim for an increased rating for multi-
joint pain due to undiagnosed illness.  Accordingly, the case 
is remanded for the following action:

The RO is to associate the formal 
determination with respect to the 
proposal to sever service connection for 
joint pain of the wrists, elbows, knees, 
and lower back due to an undiagnosed 
illness with the claims file.  
Thereafter, the claim for an increased 
rating for joint pain of the wrists, 
elbows, knees, and lower back due to an 
undiagnosed illness must be adjudicated, 
or terminated, consistent with the 
ultimate determination made with regard 
to the proposal to sever service 
connection.  A supplemental statement of 
the case as to the issue currently on 
appeal need only be prepared if service 
connection for multi-joint pain due to 
undiagnosed illness is not severed or if 
service connection for multi-joint pain 
due to undiagnosed illness is severed and 
an appeal as to this issue is perfected.  
The case must only be returned to the 
Board under such circumstances.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

